DEBT on a bond, and judgment by default. The plaintiff Suggested, that the bond was conditioned for the delivery of property taken on execution, and assigned as a breach that the condition was broken. Judgment, without a jury, for the amount of the execution. Heldfthat, supposing the assignment *172of the breach to be only informal, and the want of a judgment the penalty to be unavailing in error, yet the breach should have been found, and the damages assessed, by a jury. R. C. 1824, p. 293.—Clark v. Goodwin, 1 Blackf. 74 (1).

 Glidewell v. M'Gaughty, Nov. term, 1830, poist.-R. C. 1831, p. 404.— Morris v. Price, Nov. term, 1831, post.